EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the Attorney of Record, David G. Leach, on November 9, 2021, per the attached Interview Summary. 

The application has been amended as follows: 

	In the claims (see version dated August 23, 2021):
	
	In claim 1, line 2: immediately after “;” and immediately before “and” inserted - - a shaft extending from the head; to better define Applicant’s invention. 

	In claim 1, line 3: deleted all text before “a thread” 
	
	In claim 1, line 9: immediately after “portion” and immediately before “made” deleted “and being” and inserted instead - - , wherein the head, shaft, and first portion of the thread are - - and further in the same line, immediately after “solid structure” and immediately before “providing” deleted “for” and inserted - - having a porosity smaller than that of the second portion, the solid structure - - to better define Applicant’s invention. 

	In claim 1, line 10: replaced “thread” with - - bone fastener - - to better define Applicant’s invention. 

Canceled claim 10.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


November 10, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775